DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a fastening system, classified in B25B23/142.
II. Claims 12-14, drawn to a method of tightening a fastener comprising a nut and a bolt with a single tool comprising a first socket and a second socket, classified in B25B13/488.
III. Claims 15, drawn to a fastener, classified in F16B23/0061.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the apparatus as claimed can be used to practice another materially different process such as a method in which the splined portion does not remain connected to the threaded portion of the fastener and is instead sheared/broken off from the threaded portion of the fastener.
Inventions I and III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the bolt to have a torsional strength at a junction between the threaded portion and the splined portion that exceeds both the desired snugging torque and the final tensioning torque. The subcombination has separate utility such as use with a tool which only has a single socket that engages the outer surface of the nut and which does not have a second socket that engages the splined portion of the fastener.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions III and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product as claimed can be used in a materially different process such as a method of tightening the fastener comprising the nut and the bolt with a tool which comprises only one socket that engages the outer surface of the nut and which does not comprise a second socket that engages the splined portion of the fastener.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kevin R. Casey on 08/30/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-11. Affirmation of this election must be made by applicant in replying to this Office action. Claims 12-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 1, 8, 9, and 11 are objected to because of the following informality: “the splined portion” should read “the at least one splined portion” in all instances the limitation appears in the claims.
Claims 1, 8, 9, and 11 are objected to because of the following informality: “the threaded portion” should read “the at least one threaded portion” in all instances the limitation appears in the claims.
Claim 1 is objected to because of the following informalities:
“portion between” in line 4 should read “portion being between”.
“the inner surface” in line 5 should read “the inner surface being”.
“with at” in line 6 should read “with the at”.
Claim 5 is objected to because of the following informality: “claim 5, wherein” in line 1 should read “claim 4, wherein” (because claim 5 cannot depend from itself and claim 5 appears to be referring to the turn-of-nut tensioning of claim 4).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goss et al. (US 2011/0048182), hereinafter Goss, in view of DeMartelaere et al. (US 4,845,998), hereinafter DeMartelaere.
Regarding claim 1, Goss discloses a fastening system comprising:
a fastener (120a and 142 collectively in Figures 5A and 7) comprising a bolt (120a) and a nut (142), the bolt (120a) having a head (122a in Figure 5A) and a shank (shown circled in an annotated version of Figure 5A of Goss, hereinafter Figure 5x, below) extending axially from the head (122a) (apparent from Figure 5x below), the shank (shown circled in Figure 5x below) having at least one threaded portion (shown circled in Figure 5x below) and at least one splined portion (shown circled in Figure 5x below) (apparent from Figure 5x below), the splined portion (shown circled in Figure 5x below) defining an end of the bolt (120a) (apparent from Figure 5x below), the threaded portion (shown circled in Figure 5x below) between the head (122a) and the splined portion (shown circled in Figure 5x below) (apparent from Figure 5x below), the nut (142) having an inner surface and an outer surface (apparent from Figures 6 and 7, Paragraph 0050), the inner surface in threaded engagement with at least one threaded portion (shown circled in Figure 5x below) of the bolt (120a) (the threaded portion of bolt 120a threadedly engages the inner surface of nut 142 in the same manner as the threaded portion of bolt 120 as shown in Figure 26, see Paragraph 0052 lines 12-15, Paragraphs 0049, and Paragraph 0053 lines 9-19); and
a tool (200 in Figure 14, which comprises sockets 202 and 204 shown in Figures 26, 14, and 25) comprising a first socket (202 in Figures 26, 14, and 25) and a second socket (204 in Figures 26, 14, and 25) (Paragraph 0055), wherein the first socket (202) is engaged with the outer surface of the nut (142) (Paragraph 0065, apparent from Figure 26) and the second socket (204) is engaged with the splined portion (shown circled in Figure 5x below) of the fastener (clear when Figure 5x is viewed in relation to Figure 26, Paragraphs 0065 and 0049).

    PNG
    media_image1.png
    875
    1849
    media_image1.png
    Greyscale

Figure 5x: an annotated version of Figure 5A of Goss
However, Goss does not expressly disclose: the tool provides both a desired snugging torque and a final tensioning to the fastener.
DeMartelaere teaches that it was known to provide a tool (10 in Figure 1) that provides both a desired snugging torque (“torque threshold”) and a final tensioning to a fastener (“fastener”) (by continuing to turn the fastener after the set “torque threshold” is reached until the set “angle threshold” is reached, as described in Col. 6 line 68 – Col. 7 line 7) (Col. 6 line 20 – Col. 7 line 7), in order to allow the tool (10) to provide consistent precision tensioning or preloading of threaded fasteners by obtaining a predetermined elastic stretching of the fasteners within an assembly (Col. 1 lines 5-11, Col. 1 line 64 – Col. 2 line 32).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Goss to incorporate the teachings of DeMartelaere by modifying the tool (200) of Goss so that it provides both a desired snugging torque and a final tensioning to the fastener, because doing so would allow the tool to provide consistent precision tensioning or preloading of fasteners by obtaining a predetermined elastic stretching of the fasteners within an assembly.
Regarding claim 4, Goss in view DeMartelaere teaches that the tool (200 of Goss as modified in view of DeMartelaere) uses turn-of-nut tensioning to provide the final tensioning to the fastener (because DeMartelaere teaches, in Col. 6 line 68 – Col. 7 line 7, providing final tensioning to the fastener by continuing to turn the fastener after the set “torque threshold” is reached until the set “angle threshold” is reached, and thus the combined invention of Goss in view DeMartelaere teaches providing final tensioning by continuing to turn the nut [142 of Goss] after the set “torque threshold” is reached until the set “angle threshold” is reached).
Regarding claim 5, Goss in view DeMartelaere, as applied to claim 4, teaches all the limitations of the claim as stated above except: the tool comprises an interface where a user can select a desired angle for turn-of-nut tensioning on the tool.
DeMartelaere further teaches that it was known to provide a tool (10 in Figure 1) with an interface (switches 94-104 collectively in Figure 4) where a user can select a desired angle (“angle threshold”) for turn-of-nut tensioning on the tool (10) (Col. 5 lines 18-34, Col. 6 lines 20-38), in order to allow the user to easily set the desired angle (“angle threshold”) for final tensioning by depressing a few switches (96 and 100-104) (Col. 5 lines 18-34, Col. 6 lines 20-38).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Goss in view DeMartelaere to incorporate these further teachings of DeMartelaere by providing the tool of Goss in view DeMartelaere with an interface where a user can select a desired angle for turn-of-nut tensioning on the tool, because doing so would allow the user to easily set the desired angle for final tensioning by depressing a few switches.
Regarding claim 6, Goss in view DeMartelaere, as applied to claim 1, teaches all the limitations of the claim as stated above except: the tool comprises an interface where a user can select the desired snugging torque.
DeMartelaere further teaches that it was known to provide a tool (10 in Figure 1) with an interface (switches 94-104 collectively in Figure 4) where a user can select a desired snugging torque (“torque threshold”) (Col. 5 lines 18-34, Col. 6 lines 20-38), in order to allow the user to easily set the desired snugging torque (“torque threshold”) by depressing a few switches (96-104) (Col. 5 lines 18-34, Col. 6 lines 20-38).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Goss in view DeMartelaere to incorporate these further teachings of DeMartelaere by providing the tool of Goss in view DeMartelaere with an interface where a user can select the desired snugging torque, because doing so would allow the user to easily set the desired snugging torque by depressing a few switches.
Regarding claim 7, Goss in view DeMartelaere teaches, as applied to claim 1, teaches all the limitations of the claim as stated above except: the tool comprises a visual indicator of final tensioning.
DeMartelaere further teaches that it was known to provide a tool (10 in Figure 1) with a visual indicator (display 86 in Figures 1 and 3) of final tensioning (because the value of the “angle threshold” is displayed on display 86 when final tensioning is complete [see Col. 3 lines 12-16 and Col. 6 line 62 – Col. 7 line 7]; or alternatively because display segment 92 indicates an “ALARM condition” when the “angle threshold” is reached and final tensioning is complete [see Col. 5 lines 13-17 and Col. 7 lines 1-7]), in order to allow a user to easily visually confirm that final tensioning of a fastener (“fastener”) is complete (Col. 3 lines 12-16 and Col. 6 line 62 – Col. 7 line 7; or Col. 5 lines 13-17 and Col. 7 lines 1-7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Goss in view DeMartelaere to incorporate these further teachings of DeMartelaere by providing the tool of Goss in view DeMartelaere with a visual indicator of final tensioning, because doing so would allow a user to easily visually confirm that final tensioning of the fastener is complete.
Regarding claim 8, Goss in view DeMartelaere teaches that when both the desired snugging torque (“torque threshold” of DeMartelaere) and the final tensioning is applied to the fastener (120a and 142 collectively of Goss), the splined portion (shown circled in Figure 5x above) remains connected to the threaded portion (shown circled in Figure 5x above) (because Goss discloses in Paragraph 0053 lines 9-19 that no portion of bolt 120a ever breaks off).
Regarding claim 9, Goss discloses that the splined portion (shown circled in Figure 5x above) has a diameter (the diameter of the “splined portion” shown circled in Figure 5x above) and the threaded portion (shown circled in Figure 5x above) has a minor diameter (the diameter of the “trough/valley of the threads” shown circled in Figure 5x above) along the length of the threaded portion (apparent from Figure 5x above), wherein the diameter of the splined portion is relative to the minor diameter of the threaded portion (apparent from Figure 5x above).

Claims 1-3 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ewing (US 5,108,238) in view of DeMartelaere et al. (US 4,845,998), hereinafter DeMartelaere.
Regarding claim 1, Ewing discloses a fastening system (shown in Figures 1 and 2) comprising:
a fastener (10 and 28 collectively in Figure 1) comprising a bolt (10) and a nut (28) (apparent from Figure 1), the bolt (10) having a head (14 in Figure 1) and a shank (the portion of bolt 10 to the right of head 14 in Figures 1 and 5) extending axially from the head (14) (apparent from Figures 1 and 5), the shank (the portion of bolt 10 to the right of head 14 in Figures 1 and 5) having at least one threaded portion (the portion of 12 which comprises threads 18 in Figures 1 and 5) and at least one splined portion (16 in Figures 1 and 5) (apparent from Figures 1 and 5), the splined portion (16) defining an end of the bolt (10) (apparent from Figures 1 and 5), the threaded portion (the portion of 12 which comprises threads 18) between the head (14) and the splined portion (16) (apparent from Figures 1 and 5), the nut (28) having an inner surface and an outer surface (clear from Figure 1 because nut 28 threadedly engages with threads 18 of bolt 10, as stated in Col. 3 lines 24-25), the inner surface in threaded engagement with at least one threaded portion (the portion of 12 which comprises threads 18) of the bolt (10) (Col. 3 lines 24-25); and
a tool (30 in Figure 1) comprising a first socket (34 in Figure 1) and a second socket (32 in Figure 1) (Col. 3 lines 30-35), wherein the first socket (34) is engaged with the outer surface of the nut (28) (Col. 3 lines 34-35) and the second socket (32) is engaged with the splined portion (16) of the fastener (10 and 28 collectively) (Col. 3 lines 32-34).
However, Ewing does not expressly disclose: the tool provides both a desired snugging torque and a final tensioning to the fastener.
DeMartelaere teaches that it was known to provide a tool (10 in Figure 1) that provides both a desired snugging torque (“torque threshold”) and a final tensioning to a fastener (“fastener”) (by continuing to turn the fastener after the set “torque threshold” is reached until the set “angle threshold” is reached, as described in Col. 6 line 68 – Col. 7 line 7) (Col. 6 line 20 – Col. 7 line 7), in order to allow the tool (10) to provide consistent precision tensioning or preloading of threaded fasteners by obtaining a predetermined elastic stretching of the fasteners within an assembly (Col. 1 lines 5-11, Col. 1 line 64 – Col. 2 line 32).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ewing to incorporate the teachings of DeMartelaere by modifying the tool (30) of Ewing so that it provides both a desired snugging torque and a final tensioning to the fastener, because doing so would allow the tool to provide consistent precision tensioning or preloading of fasteners by obtaining a predetermined elastic stretching of the fasteners within an assembly.
Regarding claim 2, Ewing discloses that the first socket (34) rotates in a first direction and the second socket (32) rotates in a second direction opposite the first direction (Col. 3 lines 35-38).
Regarding claim 3, Ewing discloses that the first socket (34) and the second socket (32) rotate at the same rate (sockets 34 and 32 inherently rotate at the same rate when the threads of nut 28 are engaged with the threads 18 of bolt 10, because sockets 34 and 32 rotate simultaneously, as stated in Col. 3 lines 38-43, and if sockets 34 and 32 did not rotate at the same rate, the threads of nut 28 and/or the threads 18 of bolt 10 would break/become damaged and the invention of Ewing would be inoperable).
Regarding claim 10, Ewing discloses at least one washer (26 in Figures 1 and 2) between the bolt (10) and the nut (28) (it is apparent from Figures 1 and 2 that washer 26 is positioned between head 14 of bolt 10 and nut 28, Col. 3 lines 22-25).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goss in view of DeMartelaere in further view of Uno et al. (US 7,204,667), hereinafter Uno.
Regarding claim 11, Goss in view of DeMartelaere teaches all the limitations of the claim as stated above except: a lubricant, wherein the resultant stress of torque applied by the tool at a location between the splined portion and the threaded portion is a function of a torque coefficient of the lubricant, wherein the resultant stress is below the ultimate stress of the shank at the location.
Uno teaches that it was known to provide a fastening system (shown in Figure 8(c)) with a lubricant (“lubricant” described in Col. 28 line 18), wherein the resultant stress of torque applied by a tool (21 in Figure 8(c)) of the fastening system (shown in Figure 8(c)) at a location between a splined portion (18 in Figures 8(b) and 8(c)) of a bolt (6α in Figures 8(b) and 8(c)) and a threaded portion (6s in Figure 8(b)) of the bolt (6α) is a function of a torque coefficient of the lubricant (inherent because different torque coefficients of the lubricant causes different torques to be applied by the tool 21 and therefore result in different resultant stresses of the different torques applied by the tool 21, Col. 28 lines 47-52), in order to prevent seizure between the threaded portion (6s) of the bolt (6α) and an inner surface of a nut (15 in Figure 8(b)) when high tension is applied to the bolt (6α) and to enable introduction of smooth, stable tension (Col. 28 lines 11-20, Col. 28 line 64 – Col. 29 line 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Goss in view of DeMartelaere to incorporate the teachings of Uno by providing the fastening system of Goss in view of DeMartelaere with a lubricant, wherein the resultant stress of torque applied by the tool at a location between the splined portion and the threaded portion is a function of a torque coefficient of the lubricant, because doing so would prevent seizure between the threaded portion of the bolt (120a or Goss) and the inner surface of the nut (142 or Goss) when high tension is applied to the bolt and enable introduction of smooth, stable tension.
Goss in view of DeMartelaere in further view of Uno teaches that the resultant stress is below the ultimate stress of the shank (shown circled in Figure 5x above) at the location (because Goss discloses in Paragraph 0053 lines 9-19 that no portion of bolt 120a ever breaks off, and therefore the ultimate stress of the shank of bolt 120a is never reached or exceeded by the resultant stress of torque applied by the tool at the location between the splined portion and the threaded portion).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/
Examiner, Art Unit 3731